Order entered October 2, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-13-01010-CR

                                DAVID CARY, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 366th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 366-81636-2011

                                        ORDER
      Appellant’s unopposed motion for extension of time in which to file a reply brief is

GRANTED. Appellant’s reply brief is due on or before October 30, 2014.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        PRESIDING JUSTICE